ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-001476-16 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is denied. The Court finds plaintiffs repetitive, frivolous, and nonconforming submissions to be an abuse of process. The Clerk is directed not to accept any additional submissions from plaintiff for filing except for motions and petitions for certification that are fully compliant with the Rules of Court, including the rules governing the payment of applicable filing fees.